The opinion of the Court was delivered by
Fenner, J.
This is an appeal from an order of the lower court removing the cause to the U. S. Circuit Court.
Appellee objects that an appeal does not lie from such order; and as that objection goes to our jurisdiction we must decide it. An able opinion of Judge Woods, sitting as U. S. Circuit Judge, is quoted in support of the objection. The right of appeal, in such case, is too firmly established in the jurisprudence of this Court to be departed from until reversed by the Supreme Court of the United States.
28 An. 29; 29 An. 372; 30 An. 474; 31 An. 41, 363; 32 An. 405. See, also, 106 Mass. 180; 25 Wis. 424; 51 Ill. 439.
On the merits, however, the ease is clearly with the appellees.
The controversy is as to the regularity and validity of a decree and proceedings thereunder of a Federal Court, and of defendant’s title under a sale made in pursuance thereof. The decree and proceedings attacked were in an equity cause, the modes of procedure in which are regulated by the laws of the United States, and their regularity and validity tested thereby. U. S. Rev. St. 913-914.
The correct decision of the case depends upon'the “laws of the United States” regulating the subject-matter, and the case, therefore, arises under said laws and is removable under the second section of the Act of March 3d, 1875.
Cohens vs. Virginia, 6 Wheat. 379.
Asborn vs. Bank, 9 Wheat. 822.
Hébert vs. Lefenere 31 An. 363.
No errors in the proceedings for removal are assigned or pointed out by brief, and we discover none.
The judgment appeal from is affirmed at appellant’s cost.